I would like to begin by thanking the Secretary-General and by expressing my gratitude for the convening of this important session, at which we mark the seventieth anniversary of the United Nations. I would like to take this opportunity to congratulate His Excellency Mr. Mogens Lykketoft on his assumption of the presidency of the General Assembly at its seventieth session. I am confident that, coming as he does from the great country of Denmark, he will preside over our meetings with great success. I would also like to pay tribute to His Excellency Mr. Sam Kutesa of the Republic of Uganda for successfully presiding over the Assembly at its previous session.
I am profoundly grateful for the opportunity to deliver my first address to this gathering of world leaders. I should recall that, almost a year ago, my country found itself at a crossroads following the demise, on 28 October 2014, of our fifth President, Mr. Michael Chilufya Sata — may his soul rest in peace. I was elected President of the Republic of Zambia in the subsequent election, which took place on 20 January. Building on my country’s impeccable record in the area of democracy and good governance, the election was described as transparent, peaceful, free and fair, reflecting our commitment to internationally accepted standards for peaceful changes of Government and popular participation in shaping a country’s destiny. I would therefore like to thank the people of Zambia for being true champions of democracy. As we meet today, I also feel duty bound to thank the international community for its unflinching solidarity during that very challenging time of the past year.
This year is an important one for the General Assembly, as we commemorate the 70 years of existence of the United Nations. In our deliberations, therefore, it is imperative that we take stock of the collective successes as well as the challenges of the past seven decades, in order to improve the performance of this noble Organization. I am optimistic that the seventieth session will set a tone for the future and meet the expectations of the international community
as a whole. Zambia is proud to be part of the global endeavour to foster the mandate of the United Nations to promote peace, security and respect for human rights and to ensure progress in development for all. We are concerned, however, that the gears for advancing the three pillars of the Charter of the United Nations are moving at a very slow pace, which has the potential to negate the gains we have achieved so far. It is therefore important that we enhance our concerted efforts to address areas of concern.
We have just adopted the world’s quintessential development blueprint in the form of the 2030 Agenda for Sustainable Development (resolution 70/1), centred on humankind, the environment and the creation of peaceful societies. Those core elements will guide its implementation, supported by the principle of leaving no one behind. I have been encouraged by the focus on development that has characterized the global discourse in recent years, as the 2030 Agenda has evolved. The development lessons of the Millennium Development Goals and the cumulative experience of the 70 years of the United Nations should serve as a springboard for our ambitions. Let us therefore ensure the successful implementation and attainment of the Sustainable Development Goals (SDGs). I am confident that the invaluable lessons learned will set us on a trajectory that must inevitably lead to a safer, more inclusive, cleaner and more prosperous world.
In the 70 years of the existence of the United Nations, the inequality gap among and between nations has continued to widen, as poverty and youth unemployment have threatened the prospects for peace, security and development. My Government looks forward to the comprehensive implementation of the 2030 Agenda for Sustainable Development, which promotes poverty eradication and the creation of employment opportunities for young people and women, especially in rural communities.
Over the past 70 years, the global community has become more united than ever before in its quest to push boundaries in order to attain peace and security; yet it is as divided as ever, if not more so, on the question of who makes decisions on global peace and security. The 70 years of the existence of the United Nations have seen more conflicts in Africa than on any other continent, and yet those 70 years have been characterized by Africa’s absolute exclusion from decision-making in the Security Council, despite the fact that a significant part of the Council’s agenda
12/26 15-29437

29/09/2015 A/70/PV.17
concerns the African continent. In the 70 years of the existence of the United Nations, Africa remains the only continent not represented among the permanent members of the Security Council. Goal 10 of the 2030 Agenda for Sustainable Development (resolution 70/1) on reducing inequality among countries will not be achieved without eradicating the inequality among countries in the Security Council. The United Nations must, therefore, redouble its efforts to implement Security Council reform in order to ensure that Africa can take its rightful place among the community of nations and contributes equitably and effectively to global peace and security.
Zambia has continued and will continue to offer its resources for peacekeeping, including the deployment earlier this year of a large contingent of troops to the Central African Republic. Zambia comes with a long history of involvement in conflict prevention, peacekeeping and peacebuilding. As a landlocked country, our independence was incomplete as long as we remained surrounded by nations still fighting their liberation struggles. That gave impetus to our moral conviction to join in the liberation struggles in Africa. Since then, Zambia has continued to participate in peacebuilding initiatives and has supported peacekeeping efforts all around the world. We continue to share the global concerns at the unrelenting threats of terrorism, as it mostly affects the safety of non-combatants and civilian populations.
I have been encouraged by the focus on development that has characterized global discourse during the past year, notably through discussions on the SDGs and the 2030 Agenda for Sustainable Development. Zambia has been a beneficiary of various initiatives aimed at facilitating the attainment of the Millennium Development Goals, which arose from the collective resolve of the generation of world leaders at the turn of the millennium. Indeed, most of our countries have continued to face serious challenges in the quest to foster development and improve the quality of life of our people. The challenges are numerous, including energy shortages and the effects of climate change. The two are inseparable on the development agenda for countries such as Zambia that rely heavily on hydropower generation.
The changing rainfall pattern has adversely affected power-generation capacities in most of our countries. This year, Zambia is experiencing an unprecedented energy crisis, which has already cost
the nation dearly in terms of productivity, jobs and revenue. Beyond the economic limitations, the social ramifications are equally devastating to the country. It is therefore important that much effort be exerted to develop mitigation strategies to counter the effects of climate change. Furthermore, developing countries are still grappling with other challenges, such as poverty, high unemployment — particularly among the youth — skewed industrial development, low intraregional trade, inadequate infrastructure, low productivity in agriculture and livestock, poor quality health services and the challenges of access to quality education.
As we move forward, it is important for us to acknowledge the realities and imperatives of the world today and to renew our common resolve to sustain the core principles of our Organization as the United Nations. We should redouble our efforts, by harnessing our individual strengths in order to collectively address the rather complex challenges that confront us in our increasingly globalized and interdependent world.
Given the demographic nature of our communities, poverty remains a real concern, particularly in rural areas. In Zambia, 70 per cent of the people in rural areas depend on agriculture for their livelihood. Agriculture is one of my Government’s priority areas in the county’s efforts to diversify the economy, apart from mining. The Government is therefore devising interventions aimed at improving capacities and adding value for both subsistence farmers and commercial farmers. Our interventions, notably the Farmer Input Support Programme, the Irrigation Development and Support Project, and other credit schemes, need additional support in order to exploit the full potential of that giant industry. We also seek to strengthen partnerships to enable the improvement of services in such areas as providing extension services, improving access to market information and facilitating the physical transfer of produce to markets.
A key element of Zambia’s development agenda is industrialization. In that regard, my Government has devised measures to encourage and support the development of appropriate industries, mainly in value-added industries, in order to spur structural economic transformation and increase private-sector participation. The primary focus in that area has been on areas with more backward and forward linkages so as to catapult the Zambian economy to higher levels of growth, leveraging regional value chains so as to
15-29437 13/26

A/70/PV.17 29/09/2015
expand trade, attract foreign direct investment, create employment, reduce poverty, promote sustainable development and thereby empower our people.
Financing is one of the major challenges that faces developing countries. We need external resources to bridge the gap in the funds required to finance development projects. It is in that light that the United Nations third International Conference on Financing for Development, held in Addis Ababa in July to develop strategies for financing development, was most welcome. The Conference recommended several measures meant to bridge the financing gap, including the need to exploit new sources of finance and improve tax administration systems, which would be supplemented by international support. We know that putting the appropriate infrastructure in place is very important in our quest to expand intra-Africa trade, bolster our productive capacities and enhance Africa’s competitiveness in the global market. In that regard, we must quickly identify sources to raise the $100 billion Africa needs annually to finance its infrastructure development.
It is equally important, from the perspective of landlocked developing countries, to remain committed to implementing the decisions of the 2014 Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024. In keeping with that commitment, Zambia was privileged to host a high-level meeting on the follow-up to the Second United Nations Conference on Landlocked Developing Countries, held in Livingstone in June. I was honoured to officiate at the Conference and hope that the Assembly finds the time to review the outcome document, entitled “Livingstone Call for Action”.
Special attention should be paid to gender and women’s empowerment. The International Conference on Population and Development Beyond 2014 Global Review Report, published in June 2013, indicates that 35 per cent of women have been victims of gender- based violence. Indeed, Zambia acknowledges that the problem extends to most nations, including our own. To that end, we are already implementing important interventions to curb that scourge. Our approach to development will not be limited to the economy but will continue to focus on all pillars of development. I welcome the fact that our traditional leaders, the United Nations system and civil society have all been seamlessly working with Governments in fighting for gender equality for our women and girls.
One of the most important programmes, and one in which I have been engaged as a designated champion, is the “He For She” campaign, which seeks to address issues of gender-based violence. That project was initiated by UN-Women in September 2014 with the aim of addressing incidents of gender-based violence. In a few days, my Government will also launch the United States-supported “From Boys to Men” project, which targets the 15-to-21-year-old age group and is aimed at encouraging the development of a non-violent generation. In our determination to bridge the gap between the sexes, a vigorous campaign is under way to strengthen the education of girls by encouraging them to complete their schooling and unlock their developmental potential instead of being pushed into child-, early or forced marriages.
The situation of our young people remains daunting, with unemployment one of the major challenges they face. To address that situation, my Government recently launched a national youth policy that seeks to lay a foundation for interventions of various kinds aimed at supporting the development of a vibrant and productive generation. We hope to create 500,000 jobs over the next five years, an effort that will depend heavily on the private-sector-led job market. We are also making efforts to address the specific social disadvantages of the most marginalized members of our society, including the disabled. We want to ensure that they can realize their potential and serve in national development efforts in the same way as anyone else.
The challenges are many, but they are not insurmountable. The United Nations has been a key ally in addressing some of those problems, and indeed, to a large extent, the story of Zambia is the story of the United Nations. I am confident that through our concerted and collective efforts, determination and hard work, coupled with able and visionary leadership, we shall indeed overcome. I look forward to working with everyone here so as to ensure that our shared solutions are brought forward and implemented in the spirit of this Organization.
